DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/15/2022 has been considered by the examiner.
    
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2022 has been entered.
Claims 1-19 and 21 are pending.  
Claims 17-19 are withdrawn.
Claims 1, 2, and 17 have been amended.
Claim 20 has been canceled
No new claims have been added.
Specification
The specification is objected to for minor informalities.  Paragraph [0055] of the specification references protective layer “208”, however no layer 208 appears in any of the drawings or in any other portion of the specification.  It appears that Applicant intends “308”. Correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-11, and 13-14 of copending Application No. 15/712094 and claims 1-16 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 6-11 of copending Application No. 15/844251 in view of Sun et al (2013/0273313 A1) (Sun ‘313). Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass all of the same limitations as the instant application except for the rare earth oxide compositions used in the coating.  However, Sun ’313 teaches the combination of oxides in a plasma resistant coating 4Al2O9 and a solid solution Y2-xZrxO3 (Y2O3-ZrO2 solid solution) with 77% Y2O3, 15% ZrO2 and 8% Al2O3 [0038] and [0040]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from among the limited number of explicitly named oxides, an oxide combination of Y4Al2O9 and a solid solution Y2-xZrxO3 (Y2O3-ZrO2 solid solution) including 77% Y2O3, 15% ZrO2 and 8% Al2O3 with an expectation of success.  Sun ’313 also teaches a compound comprising yttria or other yttria containing ceramics and further teaches pure yttrium oxide or a yttrium containing solid solution that may be doped with materials including ZrO2 and Al2O3 as functional equivalents. Because Sun ’313 teaches Y2O3 alone (wherein the mol% of Y2O3 is 100%), Y3Al5O12 (wherein the mol% of Y2O3 is 37.5% and Al2O3 is 62.5%) Y4Al2O9, (wherein the mol% of Y2O3 is 66.6% and Al2O3 is 33.3%) and Y4Al2O9 and a solid solution Y2-xZrxO3 (Y2O3-ZrO2 solid solution) comprising Y2O3 and dopants of Al2O3 and ZrO2 with various mol percentages of Y2O3, Al2O3 and ZrO2, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to vary the percentage of Y2O3 anywhere between 37.5 mol% and 100 mol% and to vary the individual dopant amounts (for example Al2O3 and ZrO2) anywhere between 0 mol% and 62.5 mol% to arrive at the compositions of 40-60 mol% of Y2O3, 31-50 mol% of ZrO2, and 10-20 mol% of Al2O3 as in claim 6; 40-49 mol% of Y2O3, 20-40 mol% of ZrO2, and 20-40 mol% of Al2O3 as in claim 7; 80-90 mol% of Y2O3, 0-20 mol% of ZrO2, and 10-20 mol% of Al2O3 as in claim 8; 60-80 mol% of Y2O3, 0-9 mol% of ZrO2, and 20-40 mol% of Al2O3 as in claim 9; or 40-60 mol% of Y2O3, 0-20 mol% of ZrO2, and 31-40 mol% of Al2O3 as in claim 10. The claimed compositions are within the mol% ranges 2O3 percentages and for dopant percentages and one of ordinary skill would have been able to choose any one of them from the given range with a reasonable expectation of successfully providing a plasma resistant coating absent any showing of criticality of the particular compositions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant claims in claim 1 a multilayer coating comprised of layers resulting in a thermal expansion 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 13-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2009/0214825 A1) (Sun '825) in view of Mullin et al (US 5,687,679) further in view of Ranish et al (US 2013/0026693 A1) and further in view of Chang et al (US 2012/0231292 A1). 
Regarding claims 1 and 21, Sun '825 teaches semiconductor processing components (articles) comprising a yttrium (rare earth oxide) comprising spray coated ceramic material coating (conformal) applied over a substrate (body) such as aluminum alloy [0001]. Sun '825 teaches the coating is a protective of the substrate exposed to plasmas (plasma resistant) [0008] and may include YF3 or Y2O3-ZrO2 solid solution [0013] and [0014]. Sun '825 teaches the porosity of such a coating at about .47% (less than 1 %) was achieved and coating thickness may be about 200μm thick (less than 1000μm) [0014]. 
Sun'825 does not teach the coating is a stack wherein the stack comprises an alternating series of layer materials ,wherein the layer materials alternate between amorphous material and crystalline or nano-crystalline material.  Sun also does not 
However, Mullin teaches coatings containing rare earth oxides and teaches that coatings applied in a multiplicity of adjacent alternating layers of different ceramics (col 2 line 48) and preferably with one of the ceramics being crystalline and one of the ceramics being amorphous (col 3 lines 16, and 25-29) provide improved resistance to thermal conduction due to phonon scattering at the interface of the layers (col 2 lines 63-64).  Additionally, Ranish teaches a coating on an edge ring for supporting a substrate during thermal processing [0022]. Ranish teaches the coating may comprise a first coating 205A, a second coating 405 and a third coating 410 which may comprise alternating (different) layers of silicon (Si), silicon oxide (SiO2), silicon carbide (SiC), aluminum oxide (Al2O3), beryllium oxide (BeO), zirconium dioxide (ZrO2), hafnium oxide (HfO2), yttrium oxide (Y2O3), thorium oxide (ThO2), scandium oxide (Sc2O3), rare earth oxides, and combinations and teaches the silicon may be amorphous. Ranish teaches this coating provides the edge ring improved temperature uniformity [0022] Additionally, 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a conformal coating comprising YF3 or Y2O3-ZrO2 solid solution as taught by Sun applied in a multiplicity of adjacent alternating layers of different ceramics with one of the ceramics being amorphous as taught by Mullin and the other being crystalline YF3 or Y2O3-ZrO2 solid solution as taught by Sun’825 and to apply a multilayer coating comprising alternating (different) layered materials as taught by Ranish including an amorphous silicon coating as taught by Ranish and to arrange the layers so they have a gradient decreasing thermal expansion coefficient as taught by Chang from the substrate to the conformal multilayer alternating coating of Sun'825 and Mullin (resulting in a gradient of thermal expansion coefficients wherein the first coefficient of thermal expansion of the multilayer ceramic coating matches a coefficient of thermal expansion of the body more closely than the second coefficient of thermal expansion matches the coefficient of thermal expansion of the body) to provide an edge ring with improved resistance to thermal conduction due to phonon scattering at the interface of the upper layers and improved temperature uniformity from the lower layers and improved bonding among the layers and to the substrate and conformal layer.
Regarding claim 2, Sun ‘825 in view of Mullin, Ranish and Chang teaches all of the limitations of claim 1 as set forth above.  Please note claim 2 contains product by In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case the product is the same as claimed.  Additionally, Mullin teaches the alternating layers (of the conformal protective layer stack) include preferably one of the ceramics being crystalline and one of the ceramics being amorphous (col 3 lines 16, and 25-29).
Regarding claim 3, Sun ‘825 in view of Mullin, Ranish and Chang teaches all of the limitations of claim 1 as set forth above and Sun ‘825 further teaches a (conformal protective) coating thickness range of from 5 µm to 400µm. 
Although Sun ‘825 in view of Mullin, Ranish and Chang does not expressly teach the thickness range of 0.2 to 20µm of the layer (stack) the range taught by Sun ’825 overlaps the instant claimed range. 
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the thickness range of Sub’825 overlapping the instant claimed thickness range of from 0.2-20µm as the stack thickness.  
Regarding claims 13, and 14, Sun ‘825 in view of Mullin, Ranish and Chang teaches all of the limitations of claim 1 as set forth above.  Although the limitations of claims 13 and 14 represent intended use and are not given patentable weight, it is noted that Sun ’825 further teaches that performance properties of the coated ceramic article may include a relatively high thermal capability (e.g., ability to withstand  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2009/0214825 A1) (Sun’825), in view Mullin et al (US 5,687,679) further in view of Ranish et al (US 2013/0026693A1), further in view of Chang et al (US 2012/0231292 A1), and further in view of Hashiguchi et al (US 2013/0168020 A1).
Regarding claim 4, Sun ‘825 in view of Mullin, Ranish and Chang teaches all of the limitations of claim 1 as set forth above. 
Sun ‘825 in view of Mullin, Ranish and Chang does not teach the conformal protective coating (stack) has a porosity of less than 0.1%.
However, Hashiguchi teaches an article in a plasma device coated with a protective film coating having a density of 99% or less and 100% or more overlapping the instant claimed range of less than 0.1%.  Hashiguchi also teaches that when a lot of 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a conformal coating (stack) as taught by Sun ’825 and Mullin with a density of 99% or more and 100% or less (a porosity of 0-1%) overlapping the instant claimed range of less than 0.1% and to maximize the density to as close to 100% as possible (minimize the porosity to as close to 0% as possible) overlapping the range of less than 0.1% porosity in order to prevent erosion of the coating from plasma attack.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2009/0214825 A1) (Sun’825) in view Mullin et al (US 5,687,679) further in view Ranish et al (US 2013/0026693A1), further in view of Chang et al (US 2012/0231292 A1), and further in view of Koshiishi et al (US 2006/0066247 A1).
Regarding claim 11, Sun ‘825 in view of Mullin, Ranish and Chang teaches all of the limitations of claim 1 as set forth above and Sun ’825 further teaches the substrate (body) as an article in a plasma environment [abstract]. 
Sun ‘825 in view of Mullin, Ranish and Chang does not expressly teach a second protective layer on the conformal protective layer stack wherein the second protective layer is an additional rare-earth oxide film having a thickness of 0.2 to 30µm and wherein the conformal protective layer comprises a coloring agent that causes the conformal protective layer stack to have a different color than the second protective layer.
However, Sun ’825 teaches the coating may be .47µm thick.  Koshiishi teaches a coated surface in a plasma etching chamber and teaches the cover film in multiple layers.  Koshiishi teaches providing one layer with a different color from the others to determine when it is time for replacement (when the layer has been worn away). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a second coating layer as taught by Sun ’825 because providing a second coating is a mere duplication of parts that would provide an expected result of enhanced plasma protection. Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a second coating wherein a different color is provided to the lower stack layer (considered the conformal layer stack) in order to determine when the top layer has been worn away and it is time for replacement of the coating or the article as taught by Koshiishi.  It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2009/0214825 A1) (Sun ’825) in view Mullin et al (US 5,687,679) further in view Ranish et al (US 2013/0026693A1), further in view of Chang et al (US 2012/0231292 A1), further in view of Fang et al (US 2010/0151686 A1); and further in view of Hayasaki et al (US 2008/0292890 A1). 
Regarding claim 12,
Sun ‘825 in view of Mullin, Ranish and Chang does not teach the body is a bulk sintered ceramic body comprising at least one of Al2O3, Y2O3, SiO2, SiN, Si or SiC.
However, Fang teaches the use of ceramic parts for a dielectric plate in a plasma etcher coated with a yttria containing coating and made of bulk Y2O3, SiC, SiN or Si (ceramic) as opposed to Al to provide the part with the ability to dissipate charges on a wafer that is being processed and reduce the probability of arcing [0012] but does not teach the state of the ceramic (green or sintered).  Absent a teaching of the state of the ceramic one of ordinary skill would be motivated to look to similar art. As such, Hayasaki teaches a corrosion resistant member comprising a base material made of ceramics (abstract) that are sintered.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a sintered bulk ceramic material as the base body for the coating in order to provide a dielectric plate for a plasma device. 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2009/0214825 A1) (Sun ’825) in view Mullin et al (US 5,687,679) further in view Ranish et al (US 2013/0026693A1), further in view of Chang et al (US 2012/0231292 A1), further in view of Fang et al (US 2010/0151686 A1), and further in view of Sato et al (US 5,961776 A1). 
Regarding claims 15 and 16
Sun ‘825 in view of Mullin, Ranish and Chang does not teach the configuration or size of the part to be coated or the protective layer (stack) as hermetic with the same microstructure as the body.
However, Fang teaches the use of ceramic parts for a dielectric plate in a plasma etcher coated with a yttria containing coating and made of Y2O3, SiC, SiN or Si (ceramic) as opposed to Al to provide the part with the ability to dissipate charges on a wafer that is being processed and reduce the probability of arcing [0012] but does not teach the size of the ceramic (diameter).  Absent a teaching of the size of the dielectric plate one of ordinary skill would be motivated to look to similar art. As such, Sato teaches a dielectric plate having a diameter of 400mm or about 15in (col 3 line 64).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a coated part such as a dielectric plate made of ceramic as the base body as the coated part of Sun ’825 with a diameter of about 15 in. in order to provide a dielectric plate for a plasma device. The coated part being made of the same base and coating material as disclosed would be expected to have the same characteristics regarding stress and curvature as claimed. Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.

Claims 1-3, 5-10, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2013/0273313 A1) (Sun ’313) in view Mullin et al (US 5,687,679) further in view Ranish et al (US 2013/0026693A1) and further in view of Chang et al (US 2012/0231292 A1).
Regarding claims 1, Sun ’313 discloses a ceramic coated article comprising a substrate (body), with a ceramic coating [0005].  Sun ’313 discloses the coating of the article may be highly resistant to plasma etching [0014].  Sun ’313 discloses the coating may have a porosity of from .5 – 5% [0044] and a total thickness of approximately 1-12 mil (25.4 – 304.8µm) with each pass (conformal protective layer on at least one surface of the body) being up to approximately 100µm thick [0043] (less than 1000 µm).  Sun’313 discloses the material of the coating may be formed of a plasma resistant rare earth oxide coating comprising Y4Al2O9 and a solid solution Y2-xZrxO3 (Y2O3-ZrO2 solid solution) [0014] and [0038].
Sun ’313 does not teach the coating is a stack wherein the stack comprises an alternating series of layer materials, wherein the layer materials alternate between amorphous material and crystalline or nano-crystalline material.  Sun also doesn’t teach an additional multilayer ceramic coating with at least one amorphous ceramic layer, and wherein a bottom layer of the multi-layer ceramic coating in contact with the body has a first coefficient of thermal expansion, and wherein a top layer of the multi-layer ceramic coating opposite the bottom layer has a second coefficient of thermal expansion that is different from the first coefficient of thermal expansion wherein the first coefficient of thermal expansion of the multilayer ceramic coating matches a coefficient of thermal 
However Sun ’313 teaches the film has a porosity range of from 0.5 to 5% [0044] which overlaps the instant claimed range of less than1%.  Additionally, Mullin teaches coatings containing rare earth oxides and teaches that coatings applied in a multiplicity of adjacent alternating layers of different ceramics (col 2 line 48) and preferably with one of the ceramics being amorphous (col 3 lines 16, and 25-29) provide improved resistance to thermal conduction due to phonon scattering at the interface of the layers (col 2 lines 63-64). Also, Ranish teaches a coating on an edge ring for supporting a substrate during thermal processing [0022]. Ranish teaches the coating may comprise a first coating 205A, a second coating 405 and a third coating 410 which may comprise alternating (different) layers of silicon (Si), silicon oxide (SiO2), silicon carbide (SiC), aluminum oxide (Al2O3), beryllium oxide (BeO), zirconium dioxide (ZrO2), hafnium oxide (HfO2), yttrium oxide (Y2O3), thorium oxide (ThO2), scandium oxide (Sc2O3), rare earth oxides, and combinations and teaches the silicon may be amorphous. [0036] – [0038]. Ranish teaches this coating provides the edge ring improved temperature uniformity [0022].  Additionally, Chang teaches the application of a multilayer coating wherein the coefficients of thermal expansion gradually decrease (resulting in a gradient of thermal expansion coefficients) from the substrate to the outermost layer which reduces the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the range of from 0.5 to 5% porosity overlapping the instant claimed range of less than 1% porosity. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a conformal coating comprising Y4Al2O9 and a solid solution Y2-xZrxO3 (Y2O3-ZrO2 solid solution) as taught by Sun’313 applied in a multiplicity of adjacent alternating layers of different ceramics with one of the ceramics being amorphous as taught by Mullin and the other being crystalline Y4Al2O9 and a solid solution Y2-xZrxO3 (Y2O3-ZrO2 solid solution) as taught by Sun’313 and to apply an additional multilayer coating comprising alternating (different) layers of materials as taught by Ranish with an amorphous silicon coating as taught by Ranish beneath the yttrium containing (conformal protective) multilayer alternating coating of Sun'313 and Mullin and to provide the layers of the additional multilayer coating so the multilayer coating coefficients of thermal expansion gradually decrease from the substrate to the outermost layer (resulting in a gradient of thermal expansion coefficients wherein the first coefficient of thermal expansion of the multilayer ceramic coating matches a coefficient of thermal expansion of the body more closely than the second coefficient of thermal expansion matches the coefficient of thermal expansion of 
Regarding claim 2, Sun ’313 in view of Ranish teaches all of the limitations of claim 1 as set forth above.  Please note claim 2 contains product by process limitations and is a product by process claim.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case the product is the same as claimed.
Regarding claim 3, Sun ’313 in view of Mullin, Ranish and Chang teaches all of the limitations of claim 1 as set forth above.  
Sun ’313 in view of Mullin, Ranish and Chang does not expressly teach a coating (protective conformal layer) thickness of 0.2 to 20 µm.
However, Sun ’313 teaches coatings having a thickness of up to 100µm overlapping the instant claimed range of from 0.2 to 20µm.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the thickness of up to 100µm overlapping the instant claimed range of from .02 – 20 µm for the coating stack thickness. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Regarding claim 5, Sun ’313 in view of Mullin, Ranish and Chang teaches all of the limitations of claim 1 as set forth above and further teaches the substrate (body) as an article in a plasma etch process [0013] and further teaches the (conformal protective) coating may be formed of a plasma resistant rare earth oxide coating comprising Y4Al2O9 and a solid solution Y2-xZrxO3 (Y2O3-ZrO2 solid solution) [0014] and [0038].
Sun ’313 in view of Mullin, Ranish and Chang doesn’t explicitly teach the (conformal protective) coating compound comprising Y4Al2O9 and a solid solution Y2-xZrxO3 (Y2O3-ZrO2 solid solution) has a composition of 40 mol% to less than 100 mol% of Y2O3, over 0 mol% to 60 mol% ZrO2 and over 0 mol% to 9 mol% Al2O3.  
However, Sun ’313 teaches the composition of the coating may be 77 mol% of Y2O3, 15 mol% ZrO2 and 8 mol% Al2O3 [0040].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a coating with a compound comprising Y4Al2O9 and a solid solution Y2-xZrxO3 (Y2O3-ZrO2 solid solution) and a composition comprising 77 mol% of Y2O3, 15 mol% ZrO2 and 8 mol% Al2O3 [0040] which is within the claimed compositional range with an expectation of success since both are individually taught by Sun ’313.
Regarding claims 6-10, Sun ’313 in view of Mullin, Ranish and Chang teaches all of the limitations of claim 1 as set forth above.  
Sun ’313 in view of Mullin, Ranish and Chang does not expressly teach the (conformal protective) coating with a ceramic compound comprising Y4Al2O9 and the 2O3-ZrO2, wherein the ceramic compound has a composition of 40-60 mol% of Y2O3, 31-50 mol% of ZrO2, and 10-20 mol% of Al2O3 as in claim 6; 40-49 mol% of Y2O3, 20-40 mol% of ZrO2, and 20-40 mol% of Al2O3 as in claim 7; 80-90 mol% of Y2O3, 0-20 mol% of ZrO2, and 10-20 mol% of Al2O3 as in claim 8; 60-80 mol% of Y2O3, 0-9 mol% of ZrO2, and 20-40 mol% of Al2O3 as in claim 9; or 40-60 mol% of Y2O3, 0-20 mol% of ZrO2, and 31-40 mol% of Al2O3 as in claim 10.
However, Sun ’313 teaches a (conformal protective coating) with a compound comprising yttria or other yttria containing ceramics and further teaches pure yttrium oxide or a yttrium containing solid solution that may be doped with materials including ZrO2 and Al2O3 as functional equivalents.
Because Sun ’313 teaches Y2O3 alone (wherein the mol% of Y2O3 is 100%), Y3Al5O12 (wherein the mol% of Y2O3 is 37.5% and Al2O3 is 62.5%) Y4Al2O9, (wherein the mol% of Y2O3 is 66.6% and Al2O3 is 33.3%) and Y4Al2O9 and a solid solution Y2-xZrxO3 (Y2O3-ZrO2 solid solution) comprising Y2O3 and dopants of Al2O3 and ZrO2 with various mol percentages of Y2O3, Al2O3 and ZrO2, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to vary the percentage of Y2O3 anywhere between 37.5 mol% and 100 mol% and to vary the individual dopant amounts (for example Al2O3 and ZrO2) anywhere between 0 mol% and 62.5 mol% to arrive at the compositions of 40-60 mol% of Y2O3, 31-50 mol% of ZrO2, and 10-20 mol% of Al2O3 as in claim 6; 40-49 mol% of Y2O3, 20-40 mol% of ZrO2, and 20-40 mol% of Al2O3 as in claim 7; 80-90 mol% of Y2O3, 0-20 mol% of ZrO2, and 10-20 mol% of Al2O3 as in claim 8; 60-80 mol% of Y2O3, 0-9 mol% of ZrO2, and 20-40 mol% of Al2O3 as in claim 9; or 40-60 mol% of Y2O3, 0-20 mol% of ZrO2, and 31-40 2O3 as in claim 10. The claimed compositions are within the mol% ranges identified by Sun ’313 for Y2O3 percentages and for dopant percentages and one of ordinary skill would have been able to choose any one of them from the given range with a reasonable expectation of successfully providing a (conformal protective coating) plasma resistant coating layer absent any showing of criticality of the particular compositions.
Regarding claims 13, 14, and 16, Sun ’313 in view of Mullin, Ranish and Chang teaches all of the limitations of claim 1 as set forth above.  Although the limitations of claims 13 and 14 represent intended use and are not given patentable weight, it is noted that Sun’313 further teaches that performance properties of the coated ceramic article may include a relatively high thermal capability and provide a relatively long lifespan [0014] and Mullin teaches the alternating layers provide improved resistance to heat flow (abstract).   Additionally, although Sun’313 does not explicitly teach a lifespan of over 2 years or a hermetic characteristic and a microstructure the same as the body, because the materials of the coating stack are the same as claimed, they would be expected to perform the same and have the same hermetic and microstructure characteristics as the claimed invention absent any evidence to the contrary.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property, is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2013/0273313 A1) (Sun ’313) in view Mullin et al (US 5,687,679) further in view Ranish et al (US 2013/0026693A1), further in view Chang et al (US 2012/0231292 A1), and further in view of Hashiguchi et al (US 2013/0168020 A1).
Regarding claim 4, Sun ’313 in view of Mullin, Ranish and Chang teaches all of the limitations of claim 1 as set forth above and further teaches the substrate (body) as a ring [0013]. 
Sun ’313 in view of Mullin, Ranish and Chang does not teach a conformal protective coating stack with a porosity of less than 0.1%.
However, Hashiguchi teaches a ring coated with a protective film coating having a density of 99% or less and 100% or more overlapping the instant claimed range of less than 0.1%.  Hashiguchi also teaches when a lot of voids exist in the film, erosion such as plasma attack progresses from the voids, so that the life of the oxide film is reduced [0039].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a (conformal protective) coating stack as taught by Sun ’313 and Mullin with a density of 99% or more and 100% or less (a porosity of 0-1%) overlapping the instant claimed range of less than 0.1% and to maximize the density to as close to 100% as possible (minimize .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2013/0273313 A1) (Sun ’313) in view Mullin et al (US 5,687,679) further in view Ranish et al (US 2013/0026693A1), further in view Chang et al (US 2012/0231292 A1), and further in view of Koshiishi et al (US 2006/0066247 A1).
Regarding claim 11, Sun ’313 in view of Mullin, Ranish and Chang teaches all of the limitations of claim 1 as set forth above and further teaches the substrate (body) as an article in a plasma etch process [0013]. 
Sun ’313 in view of Mullin, Ranish and Chang does not expressly teach a second protective layer on the conformal protective layer wherein the second protective layer is an additional rare-earth oxide film having a thickness of 0.2 to 30µm and wherein the conformal protective layer comprises a coloring agent that causes the conformal protective layer to have a different color than the second protective layer.
However, Sun ’313 teaches the (conformal protective) coating may be provided in multiple passes each having a thickness of approximately 1 mil-12 mil (25.4µm-304.8 µm) [0043].  Each of these passes or some multiple of passes may be considered a layer with a thickness as small as 25.4µm-304.8µm overlapping the instant claimed thickness range.  Koshiishi teaches a coated surface in a plasma etching chamber and teaches the cover film in multiple layers.  Koshiishi teaches providing one layer with a different color from the others to determine when it is time for replacement (when the layer has been worn away). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an additional coating as taught by Sun’313 on the alternating conformal coating layers of  Sun’313 and Mullin wherein a different color is provided to the alternating conformal layer in order to determine when the top layer has been worn away and it is time for replacement of the coating or the article.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2013/0273313 A1) in view Mullin et al (US 5,687,679) further in view Ranish et al (US 2013/0026693A1), further in view Chang et al (US 2012/0231292 A1), and further in view of Hayasaki et al (US 2008/0292890 A1).
Regarding claim 12, Sun ’313 in view of Mullin, Ranish and Chang teaches all of the limitations of claim 1 as set forth above and further teaches the substrate (body) as quartz (SiO2).
Sun ’313 in view of Mullin, Ranish and Chang does not teach expressly the ring as a sintered bulk ceramic body.
However, Hayasaki teaches a corrosion resistant member comprising a base material made of ceramics (abstract) and recognizes materials such as quartz or sintered aluminum oxide (Al2O3
Therefore, since Hayasaki recognizes the materials such as sintered alumina, silicon nitride, and silicon carbide, are functionally equivalent to quartz in an application as taught by Sun ’313, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use any one of them as the body of Sun’313 as it is merely the selection of functionally equivalent material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so (see MPEP § 2143, B.).   

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2013/0273313 A1) (Sun ’313) in view Mullin et al (US 5,687,679) further in view Ranish et al (US 2013/0026693A1), further in view Chang et al (US 2012/0231292 A1), and further in view of Augustino et al (US 2010/0108261 A1).  
Regarding claim 15, Sun ’313 in view of Mullin, Ranish and Chang teaches all of the limitations of claim 1 as set forth above and further teaches the substrate (body) as a ring [0013]. 
Sun ’313 in view of Mullin, Ranish and Chang does not teach a diameter of the ring or film stress causing any curvature.
However, absent any teaching of diameter one of ordinary skill would have been motivated to look to similar art.  As such, Augustino teaches a plasma processing chamber with quartz rings and teaches them at a diameter of 12 in and 12.6 in. (abstract) and [0027] (about 12 in.).
Therefore, absent a clear teaching of ring diameter in Sun ’313, it would have been obvious to a person having ordinary skill in the art before the effective filing date of 

Response to Arguments
The Office acknowledges Applicant’s request that the provisional nonstatutory double patenting rejection be held in abeyance until otherwise allowable subject matter is identified. Although rejections are not strictly held in abeyance, the double patenting rejections are currently maintained until otherwise allowable subject matter is identified. 
Applicants amendments and arguments dated 2/2/2022 have been fully considered. Applicant has overcome the rejections under 35 U.S.C. 112 b.  Therefore,  the associated rejections under 35 U.S.C. 112 have been withdrawn.  However, after careful review of the specification, the Examiner has determined that the current claims do not appear to have support in the disclosure and an additional rejection under 35 U.S.C. 112 (a) has been applied.  Applicant’s amendments and arguments, with respect to the rejections made under 35 USC 103 over Sun’825 or Sun’313 in view of Ranish and Mullin. are found convincing in that they do not teach the limitations of some of the amended portions of the claim specifically regarding wherein the first coefficient of thermal expansion of the multilayer ceramic coating matches a coefficient of thermal expansion of the body more closely than the second coefficient of thermal expansion 
Applicant maintains the argument that the modification either Sun’825 or Sun 313 with Ranish hindsight.   In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, the office reiterates that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case as previously asserted in the Final Office Action dated 11/3/2021, the motivation is clearly based on the teachings of Ranish.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.D.I./Examiner, Art Unit 1784       

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784